     Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 1 of 81 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TAMARA K. ALSAADA; DEMETRIUS                        :
BURKE; BERNADETTE CALVEY; STEPHANIE :
CARLOCK; ANDREW FAHMY; TALON                        :
GARTH; EVA HEYER; RANDY KAIGLER;                    :      Civil Action No.2:20cv3431
REBECCA LAMEY; NADIA LYNCH; ALETA :
MIXON; DARRELL MULLEN; and HEATHER :
WISE,                                               :
                                                    :      JUDGE
                                Plaintiffs,         :
                                                    :      MAGISTRATE JUDGE
           v.                                       :
                                                    :
THE CITY OF COLUMBUS; CHIEF THOMAS :
QUINLAN, in his individual and official capacities; :
SERGEANT DAVID GITLITZ, in his individual :
and official capacities; OFFICER SHAWN DYE, :
in his individual and official capacities; OFFICER :
THOMAS HAMMEL, in his individual and official :
capacities; OFFICER HOLLY KANODE, in her            :
individual and official capacities; OFFICER         :
KENNETH KIRBY, in his individual and official :
capacities; and JOHN and JANE DOE, Nos. 1-30, :
in their individual and official capacities,        :
                                                    :      JURY DEMAND ENDORSED HEREON
                                Defendants.         :

                                        COMPLAINT

I.       Preliminary Statement
         1.    On May 25, 2020, the killing of George Floyd, who was being arrested for

allegedly passing a counterfeit $20 bill to buy cigarettes, by then Minneapolis Police Department

Officer Derek Chauvin was live-streamed over the Internet for eight minutes and 46 seconds and

later televised around the world.




                                               1
  Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 2 of 81 PAGEID #: 2




       2.      Starting on May 28, 2020, in Columbus, Ohio, Plaintiffs, along with hundreds of

thousands in cities, states, and countries, took to the streets to demonstrate against excessive use

of force by police, saying the names of Black men and women who had recently been killed by

police or vigilantes; chanting that “Black Lives Matter,” “No Justice, No Peace,” “I can’t

breathe,” “Hands up, Don’t Shoot,” and “Whose Streets? Our Streets”; and expressing their

outrage at the militarization of police forces, the disparate impact on minority communities of

law enforcement priorities, and a pattern or practice of governments at all levels tolerating

systemic racism and failing to adopt effective policies or implement adequate training,

supervision, and discipline of law enforcement officers.

       3.      Plaintiffs and other demonstrators in Columbus comprised a multi-racial group,

informally brought together by Black community leaders and activists primarily through the use

of social media and dedicated to nonviolent protest, including civil disobedience of traffic,

parade, and mass-gathering regulations, to generate urgent widespread public attention to the

historic and continuing police violence directed overwhelmingly at communities and people of

color condoned by mostly white police supervisors and administrators.

       4.      The goals of Plaintiffs and other demonstrators included engendering serious,

effective, and immediate actions to bring a halt to the endemic racism infecting America’s law

enforcement and justice systems and the general tolerance of excessive force routinely
administered by police officers against arrestees, regardless of innocence or guilt, and especially

against citizens who question an officer’s actions.

       5.      On May 28, 2020, Plaintiffs and other demonstrators in Columbus exercised their

rights of assembly and expression by gathering downtown.

       6.      Defendants Sergeant and Officers were angered by the civil disobedience they

observed, the message of the protests, and the criticisms and denunciation they heard.




                                                 2
  Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 3 of 81 PAGEID #: 3




       7.      Defendants Sergeant and Officers had received minimal and ineffective training

from Defendants City and Chief and were subject to vague, ineffective, and rarely enforced

policies regarding the need to handle protesters without using force or using the least amount of

non-lethal force necessary.

       8.      Defendants Sergeant and Officers instead responded to the protests with excessive

use of force, including pepper spraying, tear gassing, and assaulting with physical force and

rubber bullets or wooden pellets, and flash-bang grenades against nonviolent protestors who

were standing in the streets, from which vehicular traffic had already been blocked and

eliminated by police, or on sidewalks, chanting, and holding signs and posing no threat of

violence or property destruction, and typically without giving audible warnings to their targets.

       9.       Defendants Sergeant and Officers either criticized, often profanely, the protestors

for their chants, signs, and civil disobedience or heard, without commenting, other Officers do so

while using excessive force.

       10.     Defendants Sergeant and Officers purposely used excessive force to punish one or

more Plaintiffs and other demonstrators, to deter them from continuing to protest and others from

joining a protest with which they disagreed, and to reclaim the streets.

       11.     Defendants Sergeant and Officers maliciously prosecuted one or more Plaintiffs

to punish them and deter other demonstrators from continuing to protest.
       12.     Just the month before, Defendants had exercised restraint when demonstrators,

some of whom openly carried weapons and engaged in hate speech while violating statewide

social-distancing and mask mandates, protested the COVID-19 lockdown at and around the

Statehouse.

       13.     Despite the excessive use of force earlier on May 28, 2020, the overwhelming

majority of the demonstrators remained nonviolent, fled from the toxic chemicals, and left,

sought medical assistance, or tried to regroup at a safe distance.



                                                 3
  Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 4 of 81 PAGEID #: 4




       14.       After Defendants needlessly escalated and provoked protestors, there were

sporadic incidents of property destruction or harassment of law enforcement officers by throwing

objects, but none of these actions caused serious injury to officers, and none of them were

committed by or reasonably could have been attributed to the Plaintiffs and other nonviolent

demonstrators.

       15.       After Defendants had escalated their force against non-violent protestors,

triggering property destruction by others, they authorized more police and mutual-aid law

enforcement personnel to use greater force against the remaining demonstrators, who were

injured even though the overwhelming majority of them were not engaged in any violence

toward police or property destruction.

       16.       On May 29 and 30, a similar dynamic occurred; a curfew from 10:00 p.m. to 6:00

p.m. was imposed on May 30; and public indignation at the broadcasts on social media and local

and national television of the demonstrations and reports and pictures or video sent to

reportcpd@columbus.gov ultimately convinced the Columbus Mayor, who had initially falsely

described what had been happening and excused the police use of force, to limit the use of tear

gas and, on June 1, 2020, denounce excessive force by police officers.

       17.       Plaintiffs have suffered injuries to their civil rights and their bodies, and they

reasonably expect to exercise, and are unwilling to refrain from exercising, their fundamental
rights to assemble, protest, travel, and live freely within and around Columbus in the future.

       18.       Plaintiffs seek declaratory and injunctive relief; compensatory damages for

injuries; punitive damages from Defendants Chief, Sergeant, and Officers; and attorneys’ fees

and costs for violations of their Fourth and Fourteenth Amendments rights to be free from

excessive use of force and malicious prosecution; their First and Fourteenth Amendments rights

to peaceably assemble and exercise freedom of expression; and/or their Ohio common-law right

not to battered or maliciously prosecuted and/or injured by the gross negligence of police



                                                 4
  Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 5 of 81 PAGEID #: 5




officers, caused by the failure of Defendants City of Columbus and Chief to adopt effective

policies and adequately train, supervise, and discipline police officers.

II.    Jurisdiction and Venue

       19.       This Court has jurisdiction over this action by virtue of 28 U.S.C. §§ 1331

(federal question); 1343 (civil rights); and 1367 (supplemental jurisdiction).

       20.       Declaratory, equitable, and injunctive relief is sought pursuant to 28 U.S.C. §§

2201; 2202; 42 U.S.C. § 1983; and the common law of the State of Ohio.

       21.       Under 42 U.S.C. § 1983 and the common law of the State of Ohio, compensatory

damages may be awarded against all Defendants and punitive damages be awarded against

Defendants Chief, Sergeant, and Officers.

       22.       Costs and attorneys’ fees may be awarded pursuant to 42 U.S.C. § 1988, Fed. R.

Civ. P. 54, and the common law of the State of Ohio.

       23.       Venue lies in this forum pursuant to 28 U.S.C. § 1391(b) and S.D. Civ. R. 82.1

because the claims arose in Franklin County, Ohio where Defendant City of Columbus is located

and operates the Division of Police, headed by Defendant Chief, which empowered Defendants

Chief, Sergeant, and Officers to use force.

III.   Parties

       24.       Plaintiff Tamara K. Alsaada is an African-American female and a citizen of the
State of Ohio residing in Franklin County, Ohio; serves in the position of Lead Organizer for the

Juvenile Justice Coalition, a non-profit organization committed to improving Ohio’s juvenile

justices system; was the founder and is the Organizing Director of People’s Justice Project, a

non-profit organization organizing working people and people of color to lead the fight for safe,

healthy, equitable lives by opposing mass incarceration, and has facilitated Heal Columbus, a

web site focused on restructuring the Division of Police and involving community oversight; has

been actively involved in criminal justice reform for more than 15 years; received the 2017



                                                  5
  Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 6 of 81 PAGEID #: 6




YWCA Women of Achievement award; and has published several books on topics related to her

work.

        25.    Plaintiff Demetrius Burke is an African-American male and a citizen of the State

of Ohio residing in Franklin County Ohio.

        26.    Plaintiff Bernadette Calvey is a 21-year-old Caucasian female, a university

student, and a citizen of the State of Ohio residing in Franklin County Ohio.

        27.    Plaintiff Stephanie Carlock is a 21-year-old Caucasian female; graduated from

The Ohio State University in December 2019; worked for Defendant City as an employee of the

Columbus Women’s Commission before she was indefinitely laid off due to the COVID-19

pandemic; currently works full-time at a Columbus nonprofit organization; and is a citizen of the

State of Ohio residing in Franklin County Ohio.

        28.    Plaintiff Andrew Fahmy is a 23-year-old male and a citizen of the State of Ohio

residing in Franklin County, Ohio.

        29.    Plaintiff Talon Garth is an African-American male and a citizen of the State of

Ohio residing in Franklin County Ohio.

        30.    Eva Heyer is a Caucasian female, age 19, and a citizen of the State of Ohio

residing in Franklin County, Ohio.

        31.    Plaintiff Randy Kaigler is an African-American male and a citizen of the State of
Ohio residing in Franklin County, Ohio.

        32.    Plaintiff Rebecca Lamey is a Caucasian and Mexican female and a citizen of the

State of Ohio residing in Franklin County, Ohio.

        33.    Plaintiff Nadia Lynch is a Caucasian Female and a citizen of the State of Ohio

residing in Franklin County Ohio.




                                                  6
  Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 7 of 81 PAGEID #: 7




       34.     Plaintiff Aleta Mixon is a 39-year-old African-American female who is the single

mother of four children, employed as a nurse’s aide, and a citizen of the State of Ohio residing in

Franklin County Ohio

       35.     Plaintiff Darrell Mullen is a Caucasian male and a citizen of the State of Ohio

residing in Franklin County, Ohio.

       36.     Plaintiff Heather Wise is a Caucasian female and a citizen of the State of Ohio

residing in Franklin County, Ohio.

       37.     Defendant City of Columbus is a political subdivision of the State of Ohio

pursuant to Chapter 2744, Ohio Revised Code; at all times material to this Complaint, the

employer of Defendant Chief, Sergeant, and Officers; established policies on and trained,

supervised, and disciplined, or failed to do so, its Sergeant and Officers in the use of force during

demonstrations and retaliating for speech they hated; and entered into agreements with other

entities to provide mutual-aid law enforcement personnel under its general direction.

       38.     Defendant Thomas Quinlan, at all times material to this Complaint, was employed

by Defendant City of Columbus in its Division of Police as its Chief; is being sued in his

individual and official capacities; convened Division leadership after the May 25, 2020 killing of

George Floyd to prepare for mass protests in Columbus; without imposing any enforceable or

meaningful restraints on the use of non-lethal force authorized Defendants Sergeant and Officers
to use such force; continuously monitored the mass protests starting on May 28, 2020, in

Columbus; knew that Defendants Sergeant and Officers had used excessive force; has not

provided effective policies and adequate training, supervision, and/or discipline by or on behalf

of Defendant City of Columbus in the use of force during demonstrations and retaliating for

speech they hated; was a ‘person’ under 42 U.S.C. §1983 who acted under color of law; and

provided general direction to mutual-aid law enforcement personnel from other entities.




                                                 7
  Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 8 of 81 PAGEID #: 8




       39.    Defendant Sergeant David Gitlitz, at all times material to this Complaint, was

employed by Defendant City of Columbus in its Division of Police; is being sued in his

individual and official capacities; used or tolerated the use by other officers of an excessive

amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

they hated; and was a “person” under 42 U.S.C. §1983 who acted under color of law.

       40.    Defendant Officer Shawn Dye, at all times material to this Complaint, was

employed by Defendant City of Columbus in its Division of Police; is being sued in his

individual and official capacities; used or tolerated the use by other officers of an excessive

amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

they hated; and was a “person” under 42 U.S.C. §1983 who acted under color of law.

       41.    Defendant Officer Thomas Hammel, at all times material to this Complaint, was

employed by Defendant City of Columbus in its Division of Police; is being sued in his

individual and official capacities; used or tolerated the use by other officers of an excessive

amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

they hated; and was a “person” under 42 U.S.C. §1983 who acted under color of law.
       42.    Defendant Holly Kanode, at all times material to this Complaint, was employed

by Defendant City of Columbus in its Division of Police; is being sued in her individual and

official capacities; used or tolerated the use by other officers of an excessive amount of force;

received inadequate training, supervision, and/or discipline by or on behalf of Defendant City of

Columbus in the use of force during demonstrations and retaliating for speech they hated; and

was a “person” under 42 U.S.C. §1983 who acted under color of law.




                                               8
  Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 9 of 81 PAGEID #: 9




       43.     Defendant Officer Kenneth Kirby, at all times material to this Complaint, was

employed by Defendant City of Columbus in its Division of Police; is being sued in his

individual and official capacities; used or tolerated the use by other officers of an excessive

amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

they hated; and was a “person” under 42 U.S.C. §1983 who acted under color of law.

       44.     Defendants John or Jane Doe, at all times material to this Complaint, were police

officers or mutual-aid law enforcement personnel whose identities are not currently known; they

are being sued in both their individual and official capacities; are employees of the Defendant

City of Columbus, Ohio or a mutual-aid law enforcement entity; used or tolerated the use by

other officers of an excessive amount of force; received inadequate training, supervision, and/or

discipline by or on behalf of Defendant City of Columbus in the use of force during

demonstrations and retaliating for speech they hated; and each is a “person” under 42 U.S.C.

§1983 who acted under color of law.

IV.    Facts

       A.      Societal Background

       45.     For years, African-Americans have been the victims of police and vigilante use of

deadly excessive force, and Plaintiffs and the other demonstrators have said the victims’ names

during their protests.

       46.     Those names include Tamir Rice, a 12-year-old African-American killed in 2015

by a Cleveland Police Officer when the child was carrying a pellet gun; Breonna Taylor, an

African-American Emergency Medical Technician, shot eight times on March 13, 2020, by

officers of the Louisville Metro Police Department who were executing a no-knock warrant at

her residence; Michael Brown, an unarmed African-American teenager, fatally shot in 2014 by a


                                               9
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 10 of 81 PAGEID #: 10




Ferguson, Missouri police officer; Eric Garner, an African-American whose cry, “I can’t

breathe,” was repeated by George Floyd, fatally choked in 2014 by a New York City police

officer who was arresting him for selling loose cigarettes; Philando Castile, an African-American

elementary school cafeteria worker shot five times during a 2016 traffic stop by a St. Paul,

Minnesota police officer; and Trayvon Martin and Ahmaud Arbery, young African-Americans

killed by vigilantes, one of whom was a former police officer.

       47.     Since the May 28-June 3, 2020 Columbus protests, the list has grown.

https://www.cbsnews.com/news/say-their-names-list-people-injured-killed-police-officer-

involved-incidents/

       48.     While in a handful of cases, discipline had been meted out and prosecutions

pursued, most of the police officers were not disciplined, let alone successfully prosecuted;

indeed, when George Floyd was killed there had been no police discipline meted out for Breonna

Taylor’s death.

       49.     The widespread dissemination of the May 25, 2020 video of Officer Chauvin

killing George Floyd coupled with the killing of Breonna Taylor and the history reflected in

those names, caused an eruption of public revulsion about police use of excessive force on

African-Americans and other minorities.

       50.     Social media facilitated the scheduling of demonstrations.

       B.      Defendants’ Preparation for Demonstrations

       51.     Defendants knew by May 26, 2020, that demonstrations would occur in

downtown Columbus.




                                               10
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 11 of 81 PAGEID #: 11




       52.     Defendants knew that the group Black Lives Matter would call for such

demonstrations.

       53.     Defendants knew that Black Lives Matter is an organized movement dedicated to

non-violent civil disobedience in protest of incidents of police brutality against African-

Americans, which began in 2013 when activists uses the hashtag #BlackLivesMatter on social

media after the acquittal of George Zimmerman in the shooting death of African-American teen

Trayvon Martin in February 2012, and was nationally recognized for street demonstrations

following the Brown and Garner deaths.

       54.     Defendant City and Chief monitored social media communications to and from

Black Lives Matter and were aware, before the evening of May 28, 2020, that Black Lives

Matter was encouraging a non-violent protest in Columbus.

       55.     Many of Plaintiffs and other protestors were affiliated with, identified with,

and/or were inspired by the Black Lives Matter movement, dressing in clothing with the group’s

name or initials, and using chants, such as “Black Lives Matter”; “I Can’t Breathe”; “No Justice,

No Peace”; and “Hands up, Don’t Shoot,” which were associated with the group.

       56.     Many Columbus police officers and their supervisors, along with some mutual-aid

law enforcement personnel, nurse an abiding hatred of the Black Live Matters movement,

believing that it hurts the image of police and functions as a limitation on the prerogative of

police to use force in keeping peace, protecting property, and preserving law and order.

       57.     Many Columbus police officers and their supervisors, along with some mutual-aid

law enforcement personnel, resent the chant “Black Lives Matter” and prefer “Blue Lives




                                               11
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 12 of 81 PAGEID #: 12




Matter” and/or “All Lives Matter,” slogans that dismiss and deny the existence and importance

of systemic racism in policing.

        58.     Anticipating the Columbus protests, many Columbus police officers and their

supervisors, along with some mutual-aid law enforcement personnel, decided to use their

assignments to exact revenge on the Black Lives Matter group and chill the exercise of

association and freedom of expression by protestors.

        59.     One tactic used by Defendants City and Chief was to have Columbus Police

Officers declare that a peaceful, nonviolent protest in the streets of Columbus had become an

emergency and then order the protestors to disperse, using projectile weapons and caustic

chemical agents to enforce that order.

        60.     Defendants City and Chief had adopted a policy, training Columbus Police

Officers on that policy, to use that tactic in response to large protests.

        61.     Failure to disperse when ordered by a law enforcement officer is, under

R.C. 2917.04, a minor misdemeanor, unless the order is given in an emergency, when the crime

becomes a fourth-degree misdemeanor.

        62.     Under R.C. 2917.04(B), “Nothing in this section requires persons to disperse who

are peaceably assembled for a lawful purpose.”

        63.     Defendants City and Chief have not emphasized in that policy or training the

alternative to use of non-lethal force of citing and/or arresting protestors who do not disperse.

        64.     Defendants City and Chief have not emphasized in that policy or training a means

for Columbus Police Officers to differentiate peaceable assembly for a lawful purpose from an

actual emergency.



                                                  12
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 13 of 81 PAGEID #: 13




       65.     Defendant City’s Division of Police has a history of excessive use of force and

other abuses of their authority in response to nonviolent demonstrations and expressive conduct

by those with whom police officers and their superiors disagree.

       66.     For example, on June 17, 2017, when Black Lives Matter became involved with a

protest at the Columbus Pride Parade, police officers raced to the scene with pepper-spray

canisters already drawn.

       67.     Only weeks later, on July 7, 2017, when protestors with disabilities, many of them

in wheelchairs, peacefully occupied Senator Rob Portman’s Columbus office to urge him to vote

against a federal health care bill supported by President Trump (who is supported publicly and

privately by many police officers because he opposes any form of accountability for police

abuses), Columbus Police Officers arrived at the scene, claiming there was an emergency call for

assistance, and forcibly arrested the peaceful protestors using excessive force, including

knocking over wheelchairs and carrying some protestors with mobility issues out of the building.

       68.     The following year, on July 11, 2018, Stephanie Clifford (also known as Stormy

Daniels), the adult film star who was paid hush money by President Trump to conceal an affair,

visited a Columbus strip club on a publicity tour embarrassing to the President, and several

Columbus police officers targeted Daniels for arrest because of her status as an anti-Trump

political symbol and arrested other women working at the club because of their association with

Daniels and to cover up their retaliatory motive.

       69.     Social media message board posts among Columbus Police Officers celebrated

the arrests as a blow against President Trump’s critics.




                                                13
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 14 of 81 PAGEID #: 14




       70.     In contrast, Columbus police officers have peacefully monitored protests and

other expressive events in downtown Columbus with whose messages they are neutral or

sympathetic, including the recent protests at the Ohio statehouse against COVID-19-related

closures and the intense mass protests and public rallies in 2011 by public employee unions

(including their own) against the effort to restrict collective bargaining rights.

       71.     Despite knowing about this history of Defendant City’s Division of Police and the

negative feelings towards Black Lives Matter of its officers and their superiors, Defendants City

and Chief took no specific precautions against excessive use of force in handling the protests.

       72.     Defendants City and Chief ensured that Columbus Police Officers were armed

with batons, pepper spray, tear gas canisters, flash-bang grenades, and/or weapons that could

shoot rubber bullets or wooden pellets.

       73.     Defendants City and Chief characterized such weapons as “non-lethal” and

encouraged their use as an alternative to Tasers and guns and/or rifles that used regular bullets,

despite knowing that these “non-lethal” weapons, while less lethal than officers’ service

weapons, still have the potential to cause death or serious injury, especially (though not

exclusively) when used without appropriate precautions

       74.     The way Columbus Police Officers and mutual-aid law enforcement personnel

used such weapons posed a significant risk of serious and harmful bodily injury to nonviolent

protestors.

       75.     Batons are hard, ergonomic sticks designed to inflict pain and, when applied with

the usual force, will break bones and cause concussions and internal bleeding.




                                                  14
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 15 of 81 PAGEID #: 15




        76.     Pepper spray is a chemical compound that irritates the target’s eyes, causing a

burning sensation, pain, and temporary blindness; inflicts shortness of breath by burning the

target’s lungs; and interferes with breathing by irritating the respiratory system, which, during

the protests, was already a concern because of the COVID-19 pandemic.

        77.     Tear gas canisters contain a chemical weapon, colloquially known as mace, which

causes severe eye and respiratory pain, skin irritation, bleeding, and blindness.

        78.     The use of tear gas in warfare is prohibited by international treaties.

        79.     Long-lasting effects of tear gas can include development of respiratory illnesses,

and and the canisters can be delivered with such force that they cause severe bruising, loss of

eyesight, and/or skull or bone fractures.

        80.     Flash-bang grenades, which are also known as stun grenades, are explosive

devices that emit both an extremely loud bang, usually with higher decibels than a jet engine at

full throttle, and ultra-bright light to disorient their targets.

        81.     Flash-bang grenades cause temporary blindness and pain to the retina, impaired

hearing, and/or disruption of the inner-ear fluid and consequent loss of balance.

        82.     Rubber bullets, technically kinetic impact projectiles, are hard rubber or rubber-

coated projectiles that can be fired at the same velocity as bullets from standard weapons or riot

guns.

        83.     Rubber bullets are intended to cause pain without serious injury, but they

typically cause not only contusions, abrasions, and hematomas, but also bone fractures.

        84.     Rubber bullets are not designed to be safely shot point-blank or at a target’s head,

but it is well known that law enforcement officers often disregard this instruction.



                                                    15
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 16 of 81 PAGEID #: 16




       85.     Wooden pellets are dowel-shaped rods sliced into small, bullet-sized projectiles to

be fired at the same velocity as bullets.

       86.     Like rubber bullets, wooden pellets are intended to cause pain without serious

injury, but they typically cause typically cause bone fractures as well as contusions, abrasions,

and hematomas.

       87.     Wooden pellets can also splinter and infect areas where their targets are hit.

       88      While they are not designed to be safely shot point-blank or at a target’s head,

officers frequently do so anyway.

       C.      Days and Nights of Police Rage

       89.     Over the course of the demonstrations on May 28, 29, and 30 and June 1, 2, and 3,

Columbus Police Officers beat peaceful protestors and bystanders; pepper-sprayed without

provocation and at point blank range protestors and observers, including United States

Congresswoman Joyce Beatty, City Council President Shannon Hardin, and County

Commissioner Kevin Boyce; lobbed and/or shot tear gas canisters without provocation; fired

rubber bullets or wooden pellets and flash-bang grenades directly at vulnerable body areas of

protestors,    as    truly     and     accurately        reflected   in   a   video    posted       at

https://www.youtube.com/watch?time_continue=5&v=vZaoz9ZRVOc&feature=emb_title                      and

shown below; and targeted identified journalists and individuals providing medical assistance. A

true and accurate copy of that video is provided below (double click to play or click the link).




                                                    16
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 17 of 81 PAGEID #: 17




       90.     The targeting of identified journalists was done to eliminate eye-witness reports

and photographs or videos of police engaging in use of excessive force and retaliating against

protestors for the content and urgency of their expression.

       91.     A tactic used by Columbus Police Officers is “kettling,” where groups of

nonviolent protestors are boxed in, typically by using commands, bicycles, horses, and/or lines

of police, and moved from one place to another, even though the protestors were unwilling or,

due to other protestors or physical barriers, unable to move, and then arresting them for resisting,

obstructing, and/or failing to disperse.

       92.     Apart from assembling and chanting or holding signs in the middle of streets or

other locations Columbus Police Officers wanted them to abandon, these groups of protestors

were not violating, as reflected in the true and accurate pictures below, any laws, threatening

violence, destroying any property, or hampering traffic.




                                                17
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 18 of 81 PAGEID #: 18




                                      18
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 19 of 81 PAGEID #: 19




       93.    Another tactic used by Columbus Police Officers was collective punishment:

responding to any action by an isolated individual who threw a water bottle, harassed or taunted

an officer, or engaged in property destruction by indiscriminately pepper-spraying or tear-

gassing a group of obviously different protestors who had not engaged in any such conduct.

       94.    The “kettling” and collective punishment created a chaotic situation among the

protestors which Columbus Police Officers then used as an excuse for additional force including




                                              19
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 20 of 81 PAGEID #: 20




using force against protestors who moved to assist others who had been subjected to excessive

force.

         95.    Defendant Chief knew that such tactics were being used to provoke demonstrators

and justify arrests, but he did not intervene to limit their use.

         96.    To the contrary, Defendant Chief excused the targeting of identifiable journalists

by falsely claiming that they had been difficult to identify and force was used in a fast-moving

situation where officers were being assaulted “pelted with bottles and rocks.”

         97.    The false claims of Defendant Chief to excuse misconduct were intended to be

taken by Columbus Police Officers, and were in fact taken, as a form of approval and

condonation of their tactics and an invitation to continue and escalate them.

         98.    Photographs and videos taken at the scene demonstrate that journalists, who were

wearing hats and hoodies bearing the name of their newspaper, were targeted even though

nothing was being thrown at the police, the protestors were not out of control, and the situation

was not fast-moving.

         99.    The    way    Defendants     Sergeant    and    Officers   routinely   pepper-sprayed

demonstrators who were not engaging in violent behavior is accurately illustrated by the picture

below:




                                                   20
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 21 of 81 PAGEID #: 21




© Getty

          100.   Social media contained first-hand accounts of excessive use of force; for example,

https://www.facebook.com/permalink.php?story_fbid=1686026474878930&id=1000041478178

93 accurately reported about tear gas on May 30, 2020: “I experienced a traumatic event today. I

was participating in a BLM protest with hundreds of other people today in downtown

Columbus. We were yelling chants & marching around the statehouse on the sidewalks but

nothing more as we were told this would be a peaceful demonstration. Then bike cops show

up. All of them had gas masks on. People started getting uneasy. A SWAT truck drives by,

yelling people to stay off the road. But other than people crossing on the crosswalk, no one was

on the streets nor blocking the traffic. More cops on horseback show up. People starts

murmuring. More police cars show up & park in the middle of a busy street. Police officers

start unloading and gearing up. People were yelling ‘what are you doing? We’re not doing

anything wrong!’ First rounds of tear gas goes off in the crosswalk area. People start screaming



                                                 21
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 22 of 81 PAGEID #: 22




and yelling others to run. People were coughing and crying from the effects of the gas (there

were children & seniors in the group). People were handing out water to those who needed to

rinse their face. Another round of gas goes off. This time, ON THE SIDEWALK. Not on the roads,

but directly on the sidewalk. People were running, jumping over the fence, falling on the

ground & running for their lives. This is when my friend and I were impacted and we had to

rinse our faces off with water for several minutes. We decided that it was getting too dangerous

and left shortly afterwards. We weren’t attacking the police. We weren’t vandalizing/looting

any properties. No protester had weapons on them. So tell me, why did we get maced?”

        101.   Corroborating       that      report      is     a      video      housed       at

https://www.youtube.com/watch?time_continue=30&v=AswhNfIjqG4&feature=emb_title

accurately showing the tear-gassing of a group of protestors and police on horseback moving the

protestors. A true and accurate copy of the video is provided below (double click to play or click

the link).




                                               22
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 23 of 81 PAGEID #: 23




        102.   Reflecting the animus toward medical helpers are two accurate videotapes of

Columbus Police Officers on May 30, 2020, chasing a clearly-marked helper down an alley

where    she   had   gone    to   help   a   protestor;   the   first   posted   on     Twitter,   (1)

https://twitter.com/OncoKaty/status/1266816739444166656?ref_src=twsrc%5Etfw%7Ctwcamp

%5Etweetembed%7Ctwterm%5E1266873339542470656&ref_url=https%3A%2F%2Fwww.col

umbusnavigator.com%2Fcolumbus-police-protests%2F by Katy@OncoKaty asks, “Tell me,

@ColumbusPolice what part of this is protect or serve? We were treating people in an alley and

you gleefully chased us and sprayed another medic from a distance of inches and LAUGHED

about it. #columbusprotest #ColumbusOhio,” with the second posted on Twitter, (2)

https://twitter.com/SAColumbus/status/1266867613872857094, with the message: “Yet another

disgusting example of what Ginther shamefully called ‘exceptional restraint’ - a Columbus PD

officer point-blank spraying a street medic who is trying to help another protester screaming in

pain (out of frame). #BlackLivesMatter #columbusprotest #georgefloyd. True and accurate

copies of both videos are reflected below (double click to play or follow the links).




                                                23
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 24 of 81 PAGEID #: 24




                                             (1)




                                      24
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 25 of 81 PAGEID #: 25




                                                                          (2)




       103.    One        May          30,         2020         video,          posted       at

https://twitter.com/lalaitskelcey2/status/1266821476122058752 by @lalaitskelcey2, accurately

“shows Columbus police macing a woman as she walks away from them.                   Absolutely

disgusting.” A true and accurate copy of that video is reflected below (double click to play or

follow the link).




                                              25
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 26 of 81 PAGEID #: 26




       104.    The true and accurate copy of the picture below, which was posted by

KRobPhoto, gives a sense of how Columbus Police Officers used pepper spray to punish, here

on May 30, 2020, walking up to a protester and spraying her in the face for being on South High

Street while Congresswoman Beatty was nearby:




       105.    Columbus Police Officers pushing and pepper spraying protestors on the other

side    of    a     barrier    on     May      28,    2020,     is    accurately     depicted      at

https://www.youtube.com/watch?time_continue=26&v=npXL2-NT1Zs&feature=emb_title.                    A

true and accurate copy of that video is provided below (double click to play or click the link).



                                                26
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 27 of 81 PAGEID #: 27




       106.    The earlier portion of the nonviolent protests on May 28, 2020, is accurately

depicted in the video at https://youtu.be/AB6LmkmLnUI which shows peaceful protestors sitting

in the middle of a street when a phalanx of Columbus Police Officers on bicycles suddenly and

without warning pepper spray them. A true and accurate copy of that video is provided below

(double click to play or click the link).




                                             27
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 28 of 81 PAGEID #: 28




       107.    On May 29, 2020, Columbus Police Officers walked their bicycles, used them to

block off a group of protestors, and then pepper-sprayed protestors, as accurately depicted on the

video at https://www.youtube.com/watch?v=thjbZhftL_A. A true and accurate copy of that video

is provided below (double click to play or click the link).




       108.    In addition to the injuries described below that each Plaintiff suffered from being

mistreated by Columbus Police Officers, all plaintiffs suffered fear, frustration, anger, emotional

distress, and/or humiliation, as a proximate cause of being mistreated.

       D.      Defendant City and Chief Knew of the Need for Effective Training,
               Supervision, and Discipline to Curb Police Use of Excessive Force and
               Retaliation for Associations or Expression Officers Hated.




                                                 28
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 29 of 81 PAGEID #: 29




           109.   According to the police tracking website https://mappingpoliceviolence.org,

during the years 2013 through 2019, Columbus Police Officers killed at a rate of 7.3 per 100,000

residents, which was the highest rate of any department in the State of Ohio and more than

double the rate in Cleveland, Ohio.

           110.   During that period, Columbus Police Officers killed 27 African-Americans,

including in 2016 Henry Green, age 23, who was killed by plainclothes officer in the

predominantly Black neighborhood of South Linden, and three months later, 13-year-old Tyre

King.

           111.   African-Americans make up 28% of the population of the City of Columbus, but

during that period constituted half (varying between 49% and 53% since 2013) of the use-of-

force incidents.

           112.   Defendant City and Chief were aware of these statistics and, while claiming to

believe that most of the individual uses of force were justified, still knew Columbus Police

Officers were engaging in a troubling pattern of mistreating African-Americans.

           113.   Despite this knowledge, Defendant City and Chief did not take specific steps to

address what appeared to be mistreatment of African-Americans.

           114.   In order to become a Columbus Police Officer, applicants need only have a high

school diploma or GED, be 20 years of age or older, have a valid driver’s license, and be a U.S.

citizen.

           115.   Upon hire, Columbus Police Officers receive an initial salary of $58,947.20 per

year, which steadily increases over their first four years of service, with officers who have

worked for the department for more than 48 months receiving an annual salary of $90,230.40.



                                                 29
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 30 of 81 PAGEID #: 30




        116.    In addition to their salary, Columbus Police Officers receive a generous benefits

package which includes paid training, college tuition reimbursement, life insurance, individual

and family health insurance, vision and dental plans, and a significant pension package through

the Ohio Police and Fire Pension Fund.

        117.    In addition to pay and benefits, Columbus Police Officers have the option to

provide security and traffic control services, usually referred to as “special duty pay,” at the rate

of $54.00 per hour, which services are a condition for a parade permit and outdoor events and are

typically provided by Columbus Police Officers.

        118.    The training received by Columbus Police Officers is based on the notion that

being a police officer is an extremely dangerous profession, and stresses their security and safety

above all else, especially their ability to use force whenever they feel threatened or perceive a

threat to another.

        119.    Although being an actual patrol officer is a relatively dangerous profession, with

average deaths of 13.7 per 100,000 employees, according to the Bureau of Labor Statistics, it is

nowhere nearly as dangerous as common occupations such as roofers (51.5), farmers (24.7).

truck drivers (26.0), and groundskeepers (18.6); indeed, with fatal injuries in the amount of 44.3

per 100,000, trash and recycling collectors’ jobs are more than three times as dangerous as a

patrol officer’s job.

        120.    A reliable 2020 study demonstrates that only 4% of a police officer’s time is

generally spent on handling violent crime. https://www.nytimes.com/2020/06/19/upshot/unrest-

police-time-violent-crime.html




                                                 30
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 31 of 81 PAGEID #: 31




         121.   Defendant City has resisted appointing a civilian review board for police officer

activities; instead, all citizen complaints against officers are handled by the Columbus Police

Division’s Internal Affairs Bureau.

         122.   The Internal Affairs Bureau routinely dismisses citizen complaints against its

officers as unfounded, almost always believing the statements of officers over that of citizens.

         123.   The Internal Affairs Bureau is motivated to dismiss citizen complaints as

unfounded because finding against the Officer or Officers might subject the City to civil liability.

         124.   Even when citizen complaints of violence are sustained, over the years the

Columbus Police Division has meted out disproportionately minor discipline for violent acts,

such as written reprimand and short suspensions.

         125.   In turn, this custom of failing to discipline establishes standards which the union

for Columbus Police Officers invoke to persuade arbitrators to reverse serious discipline as

inconstant with past disciplinary standards.

         126.   Defendant City and Chief know that it is nearly impossible to fire a Columbus

Police Officer for use of excessive force.

         127.   Per their union contract with Defendant City, Columbus Police Officers are

indemnified for any damages (except punitive damages) awarded due to a claim of excessive

force, and Defendant City provides free legal representation to officers accused of excessive

force.

         128.   Defendant City and Chief knew before the demonstrations which started on May

28, 2020, that Columbus Police Officers faced little or no disincentive from engaging in




                                                31
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 32 of 81 PAGEID #: 32




excessive use of force and regularly failed to comply with the letter or spirit of training and

policies on use of force, handling demonstrations, and retaliating for speech they hated.

        129.    Within the Columbus Police Division, it is an unspoken rule that, regardless of

whatever violent acts a police officer may witnesses another officer doing, criminal charges will

not be brought against that officer.

        130.    In the City of Columbus, misdemeanor offenses are prosecuted by the Columbus

City Attorney, and felony offenses are prosecuted by the Franklin County Prosecutor’s Office.

        131.    Both the Columbus City Attorney’s Office and the Franklin County Prosecutor’s

Office have an unwritten rule that no criminal charges are to be brought against police officers

for acts of violence committed against citizens while in uniform.

        132.    This unwritten rule applies regardless of the egregiousness of the offense or the

strength of the evidence of the officer committing the offenses.

        133.    Incidents of violence which would cause a regular citizen to be charged with

assault, battery, or other crimes of violence are not charged against police officers for the sole

reason that they are police officers.

        134.    It is common knowledge among Columbus Police Officers that, with the possible

exception of deadly violence videotaped by citizens, they are immune from any prosecution for

acts of violence committed within the City of Columbus.

        135.    The combination of a toothless disciplinary policy, indemnification from civil

liability, and practical immunity from criminal prosecution, creates a perfect storm in which

Columbus Police Officers know that there will nearly always be no repercussions to them for

violent acts.



                                                32
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 33 of 81 PAGEID #: 33




          136.   With regard to all but one recent police killings (a shooting of a white woman by

an African-American officer), the Columbus Police Division did not issue significant discipline

for any of the officers involved, and no criminal charges were filed against the officers.

          137.   For example, in April of 2017, one of the officers who shot Henry Green, Officer

Zachary Rosen, was caught on videotape stomping on the head of a handcuffed and helpless

African-American suspect who was lying on the sidewalk.

          138.   Despite the fact that Officer Rosen had plainly committed an act of felonious

assault that could have killed or grievously injured the suspect, the Columbus City Attorney’s

Office and Franklin County Prosecutor’s office declined to bring criminal charges against

Officer Rosen solely because of the fact he was a police officer.

          139.   On June 14, 2017, then-Columbus Police Chief Kim Jacobs determined that an

appropriate punishment for Officer Rosen stomping on the head of a helpless individual was a

24-hour suspension and recommended this punishment to Columbus Public Safety Director Ned

Pettus.

          140.   In July of 2017, Public Safety Director Pettus rejected the recommendation of

Chief Jacobs and terminated Officer Rosen’s employment.

          141.   Infuriated that one of their members had been terminated for kicking a helpless

African-American suspect in the head, the Columbus Fraternal Order of Police (“FOP”) Lodge

No. 9 unanimously approved a no-confidence vote in Columbus Mayor Andrew Ginther, Public

Safety Director Pettus, and then-City Council President Zach Klein.

          142.   In announcing the no-confidence vote, FOP President Jason Pappas stated: “We

want to send the message that we’ve lost faith. It demonstrates to those individuals that we no



                                                33
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 34 of 81 PAGEID #: 34




longer have confidence in their ability to lead. Unless they make significant changes by funding

us and staffing us and supporting our officers who are out there day in and day out, that we will

not have confidence in their ability to lead us or this city.”

        143.    In March 2018, an arbitrator rescinded Safety Director Pettus’s termination and

reinstated Officer Rosen to his patrol officer position with full back pay.

        144.    In May 2018, Defendant City paid a $30,000.00 settlement to the individual

whose head Officer Rosen had stomped on.

        145.    This settlement came from public tax dollars, not from Officer Rosen, Defendant

City provided free legal representation to Officer Rosen throughout the process.

        146.    To eliminate the pattern or practice of excessive use of force and retaliating for

speech they hated by Defendant City Police Officers and mutual aid law enforcement personnel

cooperating with them, structural reform, modified policies, and civilian monitoring should, in

addition to other policies and practices that may be deemed necessary after further discovery of

the facts, include:

                a.     Creation of a civilian review board empowered, funded, and staffed to

                receive complaints from individuals who believe they have been the victims of

                excessive use of force and/or retaliation for their speech; to investigate those

                complaints; and to recommend discipline which the Director of the Department of

                Public Safety must mete out absent clear and convincing evidence that the Board

                based the recommendation on inaccurate facts.

                b.     Prohibition of the use by Defendant City Division of Police and/or mutual

                aid law enforcement personnel cooperating with the Division of tear gas, rubber



                                                  34
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 35 of 81 PAGEID #: 35




           bullets, wooden pellets, pepper spray, flashbang grenades, kettling, chokeholds,

           strangleholds, no-knock warrants, and pressure or weight on the neck, back, or hip

           of a prone suspect.

           c.     Maintenance of body and vehicle cameras in good working order and use

           of those cameras during any interaction with a civilian.

           d.     Prominent display of badge numbers and/or identity cards whenever a

           police officer interacts with the public.

           e.     Recognition that individuals legitimating displaying “press,” “media,”

           “reporter,” “paramedic,” “medic,” or similar words and/or symbols are permitted

           to be present in a position enabling them to record at protests and/or to intervene

           to assist individuals who appear to have been injured and that all individuals,

           regardless of their occupation or non-violent activity, are permitted to record at

           protests or whenever an police officer interacts with the public.

           f.     Commitment to affirmative action in recruitment, selection, retention, and

           promotion to ensure that at all ranks minority officers have more than a token

           presence.

           g.     Training and adoption of policies on the use of batons, Tasers, firearms,

           and physical force that emphasize use of the least force necessary and then only

           after de-escalation and disengagement have been attempted, a clearly understood

           oral warning given, and a purpose other than punishing the target exists, with

           deadly force as the very last resort after other efforts to prevent serious bodily

           injury or death have been exhausted, and, unless imminent serious bodily injury



                                             35
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 36 of 81 PAGEID #: 36




           or death is reasonably perceived, never to prevent flight or property damage, and

           expose how stereotyping, implicit bias, and racism affect an officer’s perception

           of an individual and the level of threat that individual poses.

           h.     Contracting with and/or employing unarmed intervention specialists

           required to be used in responding to calls involving intoxication, drug use or

           abuse, mental health crises, teenagers or children, vandalism, and/or the homeless.

           i.     Mandating that (i) any officer who witnesses what he or she believes in

           good faith to be an excessive use of force or retaliation must stop or attempt to

           stop another officer from that use of force or retaliation and report in detail within

           24 hours that conduct to both the Division Chief and the Internal Affairs Bureau,

           and explain what steps the officer took to intervene in use of force or retaliation;

           and that (ii) any officer who uses force must prepare and file with superiors an

           incident report within eight hours detailing the amount of force used, his or her

           perception of the justification for that force to be used, the known or suspected

           injury to the suspect, the witnesses to that use of force, and any recordings from

           body and vehicle cameras, cell telephones, and/or other surveillance cameras.

           j.     Inventory of Division equipment, assessing which equipment is more

           appropriate for use by the military during war than by police officers, and

           discarding such equipment.

           k.     Screening applicants to determine whether they have been suspected of

           using excessive force in employment, military, and/or social settings and either




                                             36
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 37 of 81 PAGEID #: 37




           affirmatively ensure that the suspicion was unfounded or reject the applicant, and

           re-screen officers every three years for psychological fitness.

           l.     Documenting each suspected use of excessive force by an officer; placing

           a copy of the suspicion, investigation, and resolution in the officer’s file and

           preserving for ten years in a separate file the original or an electronic counterpart

           along with exhibits, drawings, recordings, and other evidence; making the entire

           file available to the Civilian Review Board and any prospective employer; and

           considering the entire file in making retention, assignment, and/or promotion

           decisions.

           m.     Engaging in focused deterrence of serious crime by analyzing the specific

           blocks in neighborhoods and known individuals who have engaged in criminal

           activity and can reasonably be anticipated to do so again and allocating

           enforcement priority and referrals for social services accordingly.

           n.     Scheduling meetings in predominantly minority neighborhoods to listen to

           civilian concerns; to acknowledge that past law enforcement practices, starting

           with the roots of modern policing in Southern States as slave patrols and later the

           enforcement of Jim Crow segregation, proceeding through acquiescence in

           lynching, racist mobs, and/or Ku Klux Klan activities, and culminating in the

           disproportionate focus on minorities in the war on drug use and abuse and related

           traffic stops, have created a rift which must be healed; and to discuss steps which

           might contribute to that healing.




                                               37
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 38 of 81 PAGEID #: 38




               o.      Payment for individual officers to have professional liability insurance but

               then requiring an officer to pay any premium increase attributed to that officer’s

               improper use of force and/or retaliation and conditioning continued employment

               on being insured.

               p.      Appoint and pay for the employment of an independent monitor to oversee

               and ensure the successful implementation of the above steps.

       E.      Mistreatment of Plaintiff Tamara K. Alsaada

       147.    On May 30, 2020, Ms. Alsaada, in her position as Organizing Director for the

People’s Justice Project, showed up to a Black Lives Matter rally organized in front of the Ohio

Statehouse with the goal of helping to lead the rally and to advocate for police reform.

       148.    Ms. Alsaada did not plan the event; however, given her role in the community she

was looked at to help provide a voice for the event.

       149.    While Ms. Alsaada and other members of the People’s Justice Project were

speaking on the microphone, protestors at the rally came to Ms. Alsaada and informed her that

protestors were being arrested by Columbus Police Officers without justification.

       150.    Again, due to her role as a respected community organizer, even serving on

Mayor Ginther’s Community Safety Advisory Commission, Ms. Alsaada and others walked over

to the intersection of Broad and High to help resolve any pending conflicts.

       151.    Ms. Alsaada saw Deputy Chief Michael Woods standing near the intersection,

who she knew from her time on the Mayor’s Community Safety Advisory Commission.

       152.    Ms. Alsaada noticed there were lines of police officers at the intersection on

bicycles, on horseback, and in riot gear.



                                                38
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 39 of 81 PAGEID #: 39




       153.    Ms. Alsaada asked Deputy Chief Woods who was being arrested, and he informed

her that no one was being arrested.

       154.    Ms. Alsaada asked Deputy Chief Woods to have the officers clear a path so that

she could walk through and continue to address the topic of arrestees, and he subsequently had

the officers allow her through.

       155.    As Ms. Alsaada and others walked through the line of officers in order to continue

peacefully discussing any arrestees, Columbus Police Officers without notice, without any

warning, and without any provocation, began to assault Ms. Alsaada and others with an

onslaught of pepper spray.

       156.    Ms. Alsaada fell to the ground due to the assault and was unable to breathe or see.

       157.    Ms. Alsaada was carried to the corner of road and High where she was

administered medical attention by volunteer medics.

       158.    Ms. Alsaada and numerous others suffered injuries and trauma due to the

unprovoked assault by Columbus Police Officers.

       F.      Mistreatment of Plaintiff Demetrius Burke

       159.    On Wednesday, June 3, 2020, late at night, Mr. Burke was inside his apartment

near the intersection of East Starr Avenue and North 9th Street when he heard sirens and a

commotion outside.

       160.    Mr. Burke’s motorcycle was then parked in his apartment complex’s parking lot.

       161.    Because he was concerned that whatever was going on outside would cause

damage to his motorcycle, Mr. Burke went outside to get his motorcycle and move it to a garage

provided by his apartment complex.



                                               39
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 40 of 81 PAGEID #: 40




       162.    When he reached his motorcycle, Mr. Burke observed police officers walking

north on North 9th Street and decided to ask the officers what was going on.

       163.    Because he is an African-American male, Mr. Burke was concerned that the

police would act violently towards him and so he turned on his cellphone camera and filmed as

he approached the officers.

       164.    Mr. Burke was aware that the City of Columbus had imposed a 10:00 p.m. curfew

on all residents in public areas and so he was careful to remain on his own property and not step

into the street while approaching the Columbus Police Officers.

       165.    Mr. Burke’s cellphone video clearly shows that he remained on the grass at all

times and did not enter the street.

       166.    Below is a true and accurate copy of that video (double click to play or click

20200603_003718.mp4).




                                               40
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 41 of 81 PAGEID #: 41




                                                                                    167.

                                                                         When         he

                                                                was              within

                                                                speaking       distance

                                                                of the Columbus

                                                                Police       Officers,

                                                                Mr. Burke asked,

                                                                               “What’s

                                                                happening”?

                                                                             168.      A

                                                                Columbus         Police

                                                                Officer,            later

                                                                identified            as

                                                                Defendant Kenneth

                                                                Kirby, approached

                                                                Mr.      Burke       and

                                                                answered,           “I’m

                                                                sure     you     know

                                                                you’re     out      after

                                                                curfew, right?”




                                      41
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 42 of 81 PAGEID #: 42




       169.    Mr. Burke responded, “I live right here, I’m on my property.”

       170.    Defendant Kirby then said, “You’re standing on the street, come here.”

       171.    Mr. Burke protested that he was “right here, I’m on the grass.”

       172.    Defendant Kirby then stated that “it doesn’t matter, you’re under arrest” and

falsely told another officer that Mr. Burke was standing in the street.

       173.    An officer then used a zip tie to restrain Mr. Burke’s hands behind his back.

       174.    Mr. Burke was then transported to a nearby fire station being used to process

individuals who had been arrested during the George Floyd protests.

       175.    From the fire station, Mr. Burke was taken to the Jackson Pike Correctional

center, where he was placed in a cell with other arrested individuals.

       176.    In the cell where Mr. Burke was detained, there were many individuals who had

been arrested for issues not related to the protest, including felonies and violent crimes.

       177.    During his time in the cell, Mr. Burke witnessed an intensely violent fight, which

was terrifying and put him at risk of physical harm.

       178.    Mr. Burke remained in the cell until early afternoon when his friend posted bail

for him.

       179.    On Tuesday, June 9, 2020, Mr. Burke’s curfew violation charges were dismissed

as part of the blanket dismissal of curfew violations.

       G.      Mistreatment of Plaintiff Bernadette Calvey

       180.    On May 30, 2020, Ms. Calvey was in the Short North area, accompanied by a

roommate.




                                                 42
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 43 of 81 PAGEID #: 43




          181.   Although Ms. Calvey had not intended to participate in a protest, she and her

roommate were walking in the vicinity of Second Avenue and High Street when they heard

protestors nearby.

          182.   They walked in the direction of the protests to see what was going on and

potentially join the protest since they agreed with the message against police brutality and

racism.

          183.   Ms. Calvey was aware that there had been a curfew imposed that evening, but it

was approximately 9:00 p.m., she was not far from her residence, and the curfew would not start

for another hour.

          184.   As Ms. Calvey approached the protest, it appeared peaceful, though Columbus

Police Officers were massed in the street approximately 50 feet away from where she was

standing.

          185.   The Columbus Police Officers were shouting at the protestors and began firing

projectiles at them at close range.

          186.   Within moments of approaching the protest, Ms. Calvey was struck in the face by

a projectile that, upon information and belief, was a wooden pellet.

          187.   The wooden pellet split open her chin and caused excruciating pain.

          188.   The round that hit Ms. Calvey in the hand had been directly fired at her with the

intention of hitting her and had not been “skip-fired” off the ground.




                                                 43
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 44 of 81 PAGEID #: 44




     189.   A true and accurate picture of her injury the morning after is below:




                                       44
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 45 of 81 PAGEID #: 45




                                      45
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 46 of 81 PAGEID #: 46




       190.    Ms. Calvey and her roommate fled down a side alley, where she received water

and bandages from a group of protestors.

       191.    Ms. Calvey was forced to miss two days of work due to her facial injury and

remained unable to chew solid food for approximately a week due to the pain in her jaw.

       192.    The projectile wound has created a prominent scar on Ms. Calvey’s chin, which

appears to be permanent.

       H.      Mistreatment of Plaintiff Stephanie Carlock

       193.    In the late afternoon of Saturday, May 30, 2020, near the Statehouse, around

Broad and High Streets, Ms. Carlock joined friends who were protesting against police brutality

and racism.

       194.    When Ms. Carlock arrived at the protest, non-emergency traffic had been

rerouted, and she and others were standing stationary in the crosswalk across High Street.

       195.    Many Columbus Police Officers were there dressed in riot gear, but no

announcements were made and no orders were given.

       196.    While Ms. Carlock was standing stationary in the crosswalk, a Columbus Police

Officer in riot gear sprayed her in the face with pepper spray at close range with no provocation,

causing Ms. Carlock intense pain and affecting her vision.

       197.    Columbus Police Officers began pushing the crowd of people in which Ms.

Carlock was standing with their riot shields and telling them to leave.

       198.    A van rolled up and many Columbus Police Officers or Franklin County Sheriff’s

Office Deputies left the van and began firing projectiles at the crowd.




                                                46
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 47 of 81 PAGEID #: 47




       199.     Ms. Carlock and her companions then moved to the Statehouse lawn, but mounted

Columbus Police Officers approached and used their horses to push the crowd out of the

Statehouse area.

       200.     Ms. Carlock moved onto Broad Street and began walking east, with mounted

Columbus Police Officers following the crowd and using their horses to push it further down

Broad Street.

       201.     Ms. Carlock and her companions reached the intersection of Broad Street and

Fifth Street and were standing on the sidewalk, next to the plaque recognizing the site of the first

Wendy’s restaurant.

       202.     Columbus Police Officers were still pushing the crowd, and Ms. Carlock and

others were asking them where they wanted the protestors to go.

       203.     Instead of answering and directing the crowd, the mounted Columbus Police

Officers rode their horses onto the sidewalk and began pushing their horses into the crowd.

       204.     Ms. Carlock was struck by the legs of horses purposely being ridden into her and

other protestors.

       205.     Ms. Carlock and others in the crowd continued to walk to the next corner, at

which point they were confronted by Columbus Police Officers on bicycles.

       206.     These officers cornered the crowd against a building, on the sidewalk, and

deployed tear gas, causing Ms. Carlock to choke and cough and have difficulty breathing.

       207.     Ms. Carlock and others asked the officers why they were tear-gassing a peaceful

crowd on a sidewalk, and, instead of answering, the officers laughed while the protestors choked

on the gas.



                                                47
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 48 of 81 PAGEID #: 48




         208.   Ms. Carlock fled and rejoined protestors in another area.

         209.   The following evening, Sunday, May 31, at around 8 p.m., Ms. Carlock and a

friend went to the Short North area of Columbus, walking down High Street toward downtown,

on the sidewalk, seeking to join another protest against police brutality and racism.

         210.   Ms. Carlock was aware there was a curfew of 10:00 p.m. that evening, but it was

still 40 minutes before curfew (approximately 9:20 p.m.), when the group she was in approached

the intersection of High Street and Spring Street.

         211.   Ms. Carlock and the protestors she had joined were peaceful, walking on the

public sidewalk, and not disobeying any orders from law enforcement.

         212.   As Ms. Carlock neared Spring Street, a black van pulled up and Columbus Police

Officers in riot gear jumped out.

         213.   Without warning, the officers began shooting projectiles and tear gas at the

crowd.

         214.   Ms. Carlock was once again exposed to tear gas, affecting her breathing and

causing her to choke and cough.

         I.     Mistreatment of Plaintiff Andrew Fahmy

         215.   On June 1, 2020, Mr. Fahmy and a friend went to downtown Columbus to

participate in the protests.

         216.   They arrived at the Statehouse at 7:00 p.m. and then participated in a march north

on High Street along with several thousand other protestors.

         217.   Eventually, at approximately 10:20 p.m., the march reached the intersection of

Lane Avenue and High Street just north of The Ohio State University.



                                                48
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 49 of 81 PAGEID #: 49




        218.   By the time the march had reached Lane Avenue, the number of marchers had

dwindled considerably and the march seemed to be coming to an end.

        219.   As the marchers approached Lane Avenue on High Street, Columbus Police

Officers wearing riot gear approached the marchers from the south.

        220.   When the Columbus Police Officers were within approximately 15 feet of the

remaining marchers, they began spraying pepper spray.

        221.   The pepper spraying caused the remaining marchers to run in all directions.

        222.   Mr. Fahmy retreated east on Lane Avenue along with many other marchers.

        223.   The Columbus Police Officers then formed a line across Lane Avenue

approximately 200 feet east of High Street facing east.

        224.   Mr. Fahmy and other protestors got out their phones and began filming the

Columbus Police Officers, who were approximately 20 feet away.

        225.   None of the protestors was behaving violently or throwing anything at the

Columbus Police Officers.

        226.   Mr. Fahmy then observed the Columbus Police Officers preparing to fire tear gas

canisters.

        227.   Before Mr. Fahmy could move out of the way, the Columbus Police Officers shot

tear gas canisters directly into the crowd.

        228.   Mr. Fahmy was hit in the leg with a canister, which fractured his fibula, causing

severe pain, and requiring treatment; true and accurate pictures of his injuries, including an x-ray

of the fracture, are shown below.




                                                49
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 50 of 81 PAGEID #: 50




                                      50
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 51 of 81 PAGEID #: 51




                                      51
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 52 of 81 PAGEID #: 52




        J.      Mistreatment of Plaintiff Talon Garth

        229.    On May 31, 2020, Mr. Garth attended a downtown protest of police abuse.

        230.    In the early evening, along with hundreds of other protestors, Mr. Garth was

standing in the street at the intersection of Broad and High Streets.

        231.    That intersection and several blocks had long been closed that evening to

vehicular traffic.

        232.    While Mr. Garth was standing at the intersection, a Columbus Division of Police

Armored Vehicle with the word acronym SWAT painted on the side pulled into the intersection

and stopped.

        233.    After the armored SWAT vehicle stopped, a team of officers disembarked from it.

        234.    The SWAT officers began to tell the crowd standing at Broad and High Street to

move.

        235.    Prior to the arrival of the SWAT officers, the protest at Broad and High had been

peaceful, with no violence or attacks on property.

        236.    Prior to the arrival of the SWAT officers, protestors at Broad and High had

maintained a good relationship with Ohio Highway Patrol Officers stationed at the Statehouse.

        237.    Because there was no vehicular traffic on Broad or High Streets, there was no

reason for the protestors to be removed from the streets.

        238.    After being told to move, Mr. Garth and more than 100 other protestors close to

the SWAT officers sat down on the street in an act of passive resistance.

        239.    Mr. Garth was then approximately ten feet away from the SWAT Officers.




                                                 52
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 53 of 81 PAGEID #: 53




        240.     At this point, a few individuals in the back of the huge crowd, who were not

among those sitting close to the SWAT officers, threw several water bottles at them.

        241.     It was obvious that the bottles had not been thrown by Mr. Garth or any of the

protestors sitting in front of the SWAT officers.

        242.     Nevertheless, the SWAT Officers immediately took deliberate aim and began

firing wooden pellets directly into the peaceful seated protestors who were sitting directly in

front of them.

        243.     The wooden pellets were around the size of pill bottles.

        244.     Mr. Garth was struck by a total of ten wooden pellets, one on each knee, four on

his right leg, one on his right thigh, one in the arm, and one in the back of his head.

        245.     A wooden pellet also struck Mr. Garth in the foot, fracturing his fourth metatarsal

bone.

        246.     True and accurate pictures of his leg and foot injuries are below.




                                                  53
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 54 of 81 PAGEID #: 54




                                      54
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 55 of 81 PAGEID #: 55




       247.    Mr. Garth had to seek medical attention for his fractured foot and has been

required to wear a walking boot while it heals.



                                                  55
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 56 of 81 PAGEID #: 56




       248.    In addition to breaking his foot, the wooden pellets caused severe lacerations to

his shins and other parts of his body, many of which are likely to cause permanent scarring.

       249.    As a proximate result of his injuries, Mr. Garth has been unable to work since the

incident and has suffered significant lost income.

       K.      Mistreatment of Plaintiff Eva Heyer

       250.    Around 7:00 p.m. on May 28, 2020, Ms. Heyer joined a group of protestors in a

march from the King-Lincoln area of Columbus to downtown Columbus, where she and

approximately 100 other protestors continued protesting in the intersection of Broad and High.

       251.    At approximately 8:35 p.m., shortly after the group arrived at that intersection,

Columbus Police Officers in regular uniforms of white shirts and trousers formed a line north of

the intersection to prevent protestors from marching north up High.

       252.    Columbus Police Officers had blocked off the intersection with four vehicles and

were also blocking sidewalks north of the intersection.

       253.    Prior to the arrival of the Columbus Police Officers, the protest has been peaceful.

       254.    Upon their arrival, though, some of the Columbus Police Officers became

aggressive with protestors, and, as truly and accurately depicted in the video posted at

https://www.youtube.com/watch?v=npXL2-NT1Zs pepper spray was used on small sections of

the protestors and one protestor was punched. A true and accurate copy of that video is provided

below (double click to play or click the link).




                                                  56
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 57 of 81 PAGEID #: 57




       255.    Because of the placement of the police cars and the way streets and sidewalks

were blocked, protestors began to feel that they were being pinned in the intersection.

       256.    At around 10:00 p.m., most of the Columbus Police Officers who had been

keeping order were replaced with Officers wearing riot gear.

       257.    Columbus Police Officers then announced that an emergency had been declared

and the protestors had to disperse.

       258.    From what Ms. Heyer observed, the vast majority of the protestors had remained

peaceful, shouting chants, including profanity, singing, carrying protest signs, and making

gestures such as keeping their hands up or sitting down.

       259.    Two African-American protestors had megaphones and were leading the chants

and singing.

       260.    One of the chants was, “Whose streets? Our streets.”



                                                57
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 58 of 81 PAGEID #: 58




       261.    Apart from the desire of Columbus Police Officers to regain control of the streets,

there was no apparent emergency.

       262.    Traffic on Broad and High had long been diverted.

       263.    Columbus Police Officers had blocked off the intersection with four vehicles and

were also blocking sidewalks north of the intersection.

       264.    The sidewalks south of the intersection were crowded with protestors and

complying with the dispersal order was difficult due to the crowds being wedged in and unable

to move.

       265.    Ms. Heyer observed Columbus Police Officers shaking pepper-spray cans and

expected that they were going to use them on the protestors.

       266.    Because she was directly in the line of fire, Ms. Heyer removed her contact lenses

and put them in her pocket.

       267.    Ms. Heyer was pepper-sprayed and, though she blocked most of it with the sign

she was carrying, was hit in her eyes and moved to the rear for medical attention.

       268.    Protestors soon reported hearing a Columbus Police Officer point at the two

African-American protestors with megaphones and telling the Officers to neutralize them.

       269.    A call came for “white” protestors to link arms into a human chain to shield the

two African-American protestors.

       270.    Ms. Heyer re-entered the intersection to join the human chain, and she stood

about a foot away from a Columbus Police Officer.

       271.    At that time, Ms. Heyer was linking arms with other protestors, and neither she

nor they were touching Columbus Police Officers or pushing forward.



                                                58
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 59 of 81 PAGEID #: 59




       272.    The Columbus Police Officer in front of Ms. Heyer raised his pepper-spray can

less than three feet away from her eyes and sprayed her.

       273.    The pepper spray hurt Ms. Heyer so much that she bent over to touch her face and

eyes and protestors helped her move to sit down and get medical attention; her eyes were

completely swollen shut, and she could not see for ten minutes or so.

       274.    Ms. Heyer attended another day of protest on May 30, 2020 on Broad Street

downtown, where she was ultimately injured by wooden pellets shot at and/or near protestors

who were standing and chanting about twenty-feet away from a line of police.

       L.      Mistreatment of Plaintiff Randy Kaigler

       275.    On Friday, May 29, 2020, at approximately 7:30 p.m., Plaintiff Kaigler was

driving through downtown Columbus when he observed a peaceful protest in process near the

intersection of Broad and High Streets.

       276.    Because he believed in the message of the protest, Mr. Kaigler decided to join it,

parking his car and proceeding on foot towards the intersection of Broad and High Streets.

       277.    While walking to the protest, Mr. Kaigler observed a group of Columbus Police

Officers standing on Broad Street across the street from the Ohio Statehouse.

       278.    The Columbus Police Officers observed by Mr. Kaigler did not appear to be

engaged in crowd-control activities or carrying crowd-control paraphernalia but rather were

milling around a cruiser with ample room in the street to move.

       279.    When Mr. Kaigler observed the Columbus Police Officers, Broad Street was

closed to vehicle traffic and officers and protestors were in the street.

       280.    The protest was loud but peaceful.



                                                  59
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 60 of 81 PAGEID #: 60




        281.    Upon seeing the Columbus Police Officers, Mr. Kaigler decided to make a

political statement: he walked within approximately five feet of them, stopped and raised his

arms in a “hands up, don’t shoot” position and stated to the officers “I can’t breathe.”

        282.    The “hands up, don’t shoot” gesture originated at protests after the August 9,

2014, shooting of Michael Brown in Ferguson, Missouri, and displayed a common sign of

submission which communicated that a suspect was not presenting a threat and, like Brown’s

alleged conduct, should not be shot.

        283.    The statement “I can’t breathe” is a reference to the 2014 killing of Eric Garner

and 2020 killing of George Floyd.

        284.    The Columbus Police Officers who observed and heard Mr. Kaigler knew the

origin and meaning of those phrases.

        285.    The sun was out, and the area around Mr. Kaigler was well lit.

        286.    Mr. Kaigler did not have any sort of weapon, and his empty hands were clearly

visible to the officers.

        287.    Mr. Kaigler’s political statement did not cause any alarm or concern about their

safety for the group of Columbus Police Officers; indeed, when Mr. Kaigler was pepper-sprayed,

the other Columbus Police Officers appeared nonchalant.

        288.    After Mr. Kaigler made his statement, one of the officers, later identified as

Defendant Gitlitz, casually drew a canister of mace or pepper spray and, without audible

warning, sprayed Mr. Kaigler directly in the face at point blank range.

        289.    This true and accurate copy of a photograph posted by @Cheesemaman

accurately depicts Defendant Gitlitz pepper-spraying Mr. Kaigler:



                                                 60
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 61 of 81 PAGEID #: 61




                                      61
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 62 of 81 PAGEID #: 62




        290.    After he was sprayed, Mr. Kaigler was blinded, could not breathe, and was in

intense pain.

        291.    Other protestors around Mr. Kaigler assisted him to a first-aid station, where his

eyes were rinsed.

        M.      Mistreatment of Plaintiff Rebecca Lamey

        292.    On May 31, 2020, Ms. Lamey, along with two friends, participated in a peaceful

protest for hours.

        293.    At 7:54 p.m., Columbus Police Officers abruptly decided to stop the protest.

        294.    At that point, Ms. Lamey and other protestors were on their knees, with their

hands up, on the sidewalk.

        295.    Columbus Police Officers ordered the protestors to leave and appeared to be ready

to use force against them.

        296.    Protestors started running in fear of the force, with some getting knocked down

and trampled.

        297.    Ms. Lamey and her two friends hung back to avoid getting separated or knocked

down.

        298.    Ms. Lamey was filming on her cellphone, which she was holding well above her

waist, and walking backwards while keeping an eye on her friends.

        299.    A Columbus Police Officer turned the corner and, without warning, shot a

wooden pellet at Ms. Lamey, hitting her hand, knocking the cellphone to the ground.




                                                62
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 63 of 81 PAGEID #: 63




          300.   When Ms. Lamey bent over to pick up her cellphone, she was shot four more

times; around the same time, her friend was hit by wooden pellets in the back of the head, neck,

and upper arm.

          301.   Based on the location where the wooden pellet hit Ms. Lamey, it must have been

directly fired at her, rather than “skip-fired” off the ground.

          302.   Ms. Lamey and a friend ran to a building half a block away, and he left the stairs

there to get some ice for her injury.

          303.   Moments after the friend returned with the ice and applied it to Ms. Lamey’s

hand, he screamed, “Get behind the pillar!,” as several unmarked vans approached.

          304.   The van doors opened and two Columbus Police Officers opened fire with

wooden pellets on Ms. Lamey, her friend, and two others, striking them.

          305.   A true and accurate video of the moment Ms. Lamey was hit by the wooden

pellets            (double              click          to         play           or           click

https://www.dropbox.com/s/dmu6uucrkhxmkim/Video.MOV?dl=0) and true and accurate

pictures of the swelling on Ms. Lamey’s hand and wrist and a wooden pellet which had been

fired by Columbus Police Officers are below.




                                                  63
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 64 of 81 PAGEID #: 64




                                      64
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 65 of 81 PAGEID #: 65




       306.    The swelling took so long to go down and the pain remained so bad that Ms.

Lamey went to an Emergency Room a few days later, had X-rays, and learned that no bones

were broken.

       307.    Ms. Lamey has not yet recovered the full use of her hand.

       N.      Mistreatment of Plaintiff Nadia Lynch

       308.    On Saturday, May 30, 2020, at approximately 11:30 a.m., Ms. Lynch was

attending the protest at the intersection of Broad and High Streets in downtown Columbus.

       309.    The intersection had been taken over by Columbus Police Officers, who had

formed a box at the intersection with lines of officers facing protestors.




                                                 65
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 66 of 81 PAGEID #: 66




        310.   The intersection had long been closed to vehicular traffic that afternoon, and

many Columbus Police Officers were milling around in the middle of the street.

        311.   The Columbus Police Officers facing the protestors were wearing black helmets,

black gas masks, and black military style tactical clothing.

        312.   Ms. Lynch stepped up to greet other protestors on the other side of the police line,

taking a photo of other protestors and displaying the sign she had brought to the event.

        313.   Columbus Police Officers then began forming a line with their bicycles right next

to Ms. Lynch, and she realized she was in a bad position.

        314.   Ms. Lynch then decided to go around and started walking back to her group of

friends.

        315.   Ms. Lynch was grabbed by the backpack she was wearing by Defendant Officer

Holly Kanode and thrown down to the ground, causing her head to hit the ground.

        316.   Three or more officers began to attack Ms. Lynch.

        317.   Ms. Lynch laid there, while they placed her hands behind her back and zip-tied

them.

        318.   Before using force on her, no officer ever said anything to Ms. Lynch or yelled

any commands.

        319.   All of these events took place in an open, well lit, and relatively calm area.

        320.   Ms. Lynch did not at any time pose a threat to a police officer or resist arrest.

        321.   Ms. Lynch was grabbed so quickly that, even if an order had been given to her,

she would not have had time to comply with it.




                                                 66
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 67 of 81 PAGEID #: 67




       322.    Ms. Lynch was then arrested and taken to Jackson Pike where she was slated and

spent two hours in jail before she bonded out.

       323.    Ms. Lynch suffered physical injuries due to the assault and damage to her

physical property.

       324.    Defendant Kanode had Ms. Lynch arrested for disorderly conduct and resisting

arrest and later formally filed those criminal charges.

       325.    In order to charge Ms. Lynch with resisting arrest, Defendant Kanode falsely

swore, under oath, that Ms. Lynch grabbed an officer and took him to the ground.

       326.       In addition to her false charges, Officer Kanode further submitted a police

report with the ludicrous claim that Ms. Lynch had grabbed an unknown Officer by his riot gear

and threw him to the ground.

       327.    Video footage of the incident conclusively and accurately shows that Ms. Lynch

never engaged in any such conduct and that Officer Kanode’s account was a complete

fabrication.

       328.       In order to charge Ms. Lynch with disorderly conduct, Defendant Kanode

falsely swore, under oath, that Ms. Lynch had thrown water-filled bottles at police officers.

       329.    Video footage of the incident conclusively and accurately shows that Ms. Lynch

never engaged throwing bottles; a true and accurate copy of the video is shown below (double

click to play or click https://www.dropbox.com/s/nr6t9y2ph8yydv7/IMG_0113.mov?dl=0).




                                                 67
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 68 of 81 PAGEID #: 68




                                      68
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 69 of 81 PAGEID #: 69




       330.    When she charged Ms. Lynch, Defendant Kanode was aware that she had used

excessive force in arresting her.

       331.    Defendant Kanode falsified criminal charges to justify and cover up her excessive

use of force against Ms. Lynch.

       332.    When she falsified charges against Ms. Lynch, Defendant Kanode was aware that

being convicted of a charge involving an assault on an officer could lead to significant

imprisonment, a large fine, and a debilitating criminal record.

       O.              Mistreatment of Plaintiff Aleta Mixon

       333.    On the evening of Friday, May 29, 2020, Ms. Mixon was aware that her oldest

daughter, who is 20 years old, was attending a protest against police brutality in downtown

Columbus.

       334.    After dropping a younger daughter at a different event, Ms. Mixon learned that

the protests her oldest daughter was attending might become dangerous.

       335.    Ms. Mixon unsuccessfully attempted to contact her daughter by telephone and

drove toward downtown Columbus.

       336.    Ms. Mixon had trouble driving to the vicinity where she believed her daughter

was and ultimately, around 9:00 p.m., parked her car on State Street, near the Ohio Statehouse.

       337.    Ms. Mixon left her vehicle to attempt to find her daughter and saw that Columbus

Division of Police officers in riot gear were massing in the street.

       338.    Ms. Mixon approached a white female officer who was not in riot gear and was

standing separate from the officers who were massing and began to ask the female officer for

assistance in locating her daughter.



                                                 69
 Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 70 of 81 PAGEID #: 70




          339.   As the female officer was about to reply to her request, a white male Columbus

Police officer charged toward her and sprayed her in the face with pepper spray.

          340.   The female officer confronted the male officer and said words to the effect of,

“Why the fuck did you do that? She was just asking for help.”

          341.   Ms. Mixon began screaming from the pain of the pepper spray and calling for

relief.

          342.   Two white male officers then approached and sprayed Ms. Mixon again.

          343.   Ms. Mixon fell to a seated position on the ground from the effects of the pepper

spray, and she was sitting out of the street, on the sidewalk, still calling for help.

          344.   One of the white male officers continued spraying her, and she attempted to stand.

          345.   As Ms. Mixon attempted to stand up, the officer shoved her off the sidewalk and

over the curb.

          346.   Ms. Mixon felt intense pain and a snap in her leg.

          347.   The officer who had shoved Ms. Mixon then stood over her and told her, “That’s

what you get for your protest, bitch,” and he stepped hard on her knee, before walking away.

          348.   Another white male officer who had not been involved in the use of excessive

force arrived and assisted Ms. Mixon, calling an ambulance and giving her advice for dealing

with the effects of the spray.

          349.   Ms. Mixon was transported to Grant Hospital, where she was given X-rays and

told she needed emergency surgery due to critical tears in a major tendon in her leg.

          350.   The X-rays also showed that Ms. Mixon’s kneecap had been shattered, with

multiple fractures in the bone.



                                                  70
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 71 of 81 PAGEID #: 71




       351.    Ms. Mixon’s surgery was delayed until May 31, 2020, due to the urgent medical

needs of others injured in the protests.

       352.    Ms. Mixon was hospitalized until Tuesday, June 2, 2020, after which she was

released, with significant restrictions on her mobility.

       353.    Ms. Mixon is uncertain whether she will recover full use of her leg, and she

expects to be unable to work for a period of several months or longer; true and accurate picture

of her leg post-surgery, including permanent scarring, is shown below.




                                                 71
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 72 of 81 PAGEID #: 72




                                      72
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 73 of 81 PAGEID #: 73




       P.      Mistreatment of Plaintiff Darrell Mullen

       354.    On Tuesday, June 2, 2020, at around 1:30 a.m., Darrell Mullen was walking by

himself northbound on the sidewalk on the east side of North High Street.

       355.    Mr. Mullen was walking home from a friend’s house on Oakland Avenue to his

residence on Findley Avenue.

       356.    On May 30, 2020, Columbus Mayor Andrew Ginther had issued an executive

order instituting a city-wide curfew which required most residents to remain indoors from 10

p.m. to 6 a.m. and was to remain in effect until he rescinded it.

       357.    The executive order stated that being outside in violation of the curfew was an

unspecified degree misdemeanor.

       358.    As of the time that Mr. Mullen was walking home, North High Street was

deserted.

       359.    Near the intersection of High Street and Oakland Avenue, Mr. Mullen observed

four or five police cars drive past him going northbound on High Street.

       360.    Upon observing the police cars, Mr. Mullen made no effort to flee and continued

walking northbound on High Street.

       361.    Mr. Mullen then observed at least one of the police cars execute a U-turn and

drive towards him.

       362.    Again, Mr. Mullen made no attempt to flee and watched the police vehicle drive

up to him.

       363.    At this point, a Columbus Police Officer, later identified as Thomas Hammel, got

out of the police cruiser and began running at Mr. Mullen.



                                                 73
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 74 of 81 PAGEID #: 74




        364.    At no time did any Columbus Police Officer order Mr. Mullen to stop, give Mr.

Mullen any verbal commands, or inform Mr. Mullen that he was under arrest.

        365.    Instead, Officer Hammel violently tackled Mr. Mullen, taking him face down on

the sidewalk, and then applied pressure to the back of his head, grinding his face into the

pavement.

        366.    Shortly after that tackling, two more officers got on top of Mr. Mullen and began

striking his back and legs with their knees.

        367.    Mr. Mullen was quickly handcuffed, but officers continued to apply pressure to

his back and legs, with Officer Hammel continuing to apply pressure to the back and side of his

neck, pushing his face into the ground and preventing him from talking.

        368.    When he was finally able to talk, Mr. Mullen told the officers that he had just

been walking home, and Officer Hammel replied, “I know exactly where you live, is your

girlfriend out of jail yet?”

        369.    As a proximate result of the excessive use of force, Mr. Mullen suffered facial

abrasions, bruising, and a significant injury to his leg that left him unable to walk.

        370.    A true and accurate picture of his facial injuries is below:




                                                  74
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 75 of 81 PAGEID #: 75




       371.   Mr. Mullen was then charged with violating curfew and taken to jail.

       372.   Because of his leg injury, when Mr. Mullen arrived at the jail he was checked out

by a nurse, who placed him in a wheelchair and recommended x-rays.


                                              75
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 76 of 81 PAGEID #: 76




        373.   When Mr. Mullen was released later that day at approximately 1:00 p.m., he was

released on crutches.

        374.   Mr. Mullen was not charged with resisting arrest.

        375.   All charges against Mullen were subsequently dismissed.

        376.   Mr. Mullen has been unable to use his injured leg and as a result has been unable

to work or care for himself.

        377.   On Friday, June 5, 2020, a lawsuit was filed against Defendant City alleging that

the indefinite, city-wide curfew was unconstitutional.

        378.   Hours after the lawsuit was filed, Mayor Ginther rescinded the curfew.

        379.   On Tuesday, June 9, Columbus City Attorney Zach Klein dismissed all criminal

charges for curfew violations brought under Mayor Ginther’s executive order, which included

the criminal charge brought against Mr. Mullen.

        Q.     Mistreatment of Plaintiff Heather Wise

        380.   On June 21, 2020, Ms. Wise went to downtown Columbus to participate in the

protests.

        381.   During previous incidents, Ms. Wise had been subjected to violence at the hands

of Columbus Police Officers, however on her June 21, 2020 visit downtown she was subjected to

especially gratuitous violence.

        382.   At the corner of Broad and High, Ms. Wise was standing with a group of

protestors who were holding shields to protect themselves from any potential police violence.




                                                76
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 77 of 81 PAGEID #: 77




       383.    Columbus Police Officers on bicycles approached the protestors and began to use

their bodies as well as their bicycles as weapons against the protestors, physically assaulting the

peaceful protestors.

       384.    Ms. Wise was standing there at the intersection of Broad and High as Columbus

Police Officers began pepper spraying the peaceful protestors.

       385.    As some people dispersed, Ms. Wise was standing next to a Black woman who

was being pepper sprayed and attempted to shield her.

       386.    While attempting to protect her fellow peaceful protestor, Ms. Wise was assaulted

by a Columbus Police Officer who used the space in between his thumb and index finger to press

his hand into her throat and push her back.

       387.    Near the same time, Ms. Wise was being assaulted by a Columbus Police Officer

who was pushing his bicycle into her and others.

       388.    Ms. Wise and others fell to the ground and Columbus Police Officers continued

pepper spraying them as they lay there attempting to cover themselves.

       389.    Columbus Police Officers then pulled out a vial of a brown liquid that they began

pouring into the eyes and faces of Ms. Wise and others.

       390.    Ms. Wise suffered bruising across her arms and legs in addition to injuries

suffered from the pepper spray and the unknown substance.

V.     CLAIMS FOR RELIEF

       A.      First Count: Violation of Fourth and Fourteenth Amendment Rights
       391.    Paragraphs 1 through 390 above are realleged and incorporated herein.




                                                77
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 78 of 81 PAGEID #: 78




        392.   By using excessive force, Defendants Sergeant and Officers violated the privacy

and bodily integrity protected by the Fourth and Fourteenth Amendments of one or more

Plaintiffs.

        393.   By their deliberate indifference to the policies, training, supervision, and

discipline needed to prevent police officers and mutual aid law enforcement personnel from

using excessive force in circumstances similar to those involving the protests, Defendants City of

Columbus and Chief caused the deprivation of civil rights and injuries to one or more Plaintiffs

and thereby violated the Fourth and Fourteenth Amendments.

        B.     Second Count: Violation of First and Fourteenth Amendment Rights

        394.   Paragraphs 1 through 390 above are realleged and incorporated herein.

        395.   By punishing one or more Plaintiffs for assembling and exercising their freedom

of expression and attempting to discourage assembly and expression of Plaintiffs and other

protestors, Defendants Sergeant and Officers violated their rights under the First and Fourteenth

Amendments.

        396.   By their deliberate indifference to the policies, training, supervision, and

discipline needed to prevent police officers and mutual aid law enforcement personnel from

retaliating against speakers and speech they hated, Defendants City of Columbus and Chief

caused one or more Plaintiffs to be punished for assembling and exercising their freedom of
expression and caused the officers’ attempt to discourage assembly and expression of one or

more Plaintiffs and other protestors, and thereby violated the First and Fourteenth Amendments.

        C.     Third Count: Gross Negligence

        397.   Paragraphs 1 through 390 above are realleged and incorporated herein.

        398.   By their willful, wanton, and reckless acts or omissions, including but not limited

to, using excessive force, punishing protestors for their assembly and speech, seeking to

discourage protestors, and/or failing to adopt effective policies or adequately train, supervise,



                                               78
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 79 of 81 PAGEID #: 79




and discipline police officers, Defendants Chief, Sergeant, and Officers committed gross

negligence in dereliction of their duty to preserve and protect the citizens and residents of the

City of Columbus.

       D.      Fourth Count: Battery

       399.    Paragraphs 1 through 390 above are realleged and incorporated herein.

       400.    By their willful, wanton, and reckless acts or omissions, including but not limited

to, engaging in, authorizing, and ratifying excessive force and unlawful arrest and seizure,

Defendants Chief, Sergeant, and Officers committed battery under the common law of the State

of Ohio.

       E.      Fourth Count: Malicious Prosecution

       401.    Paragraphs 1 through 390 above are realleged and incorporated herein.

       402.    By initiating criminal prosecutions against when there was a lack of probable

cause for criminal prosecution by falsely concocting such cause and depriving Plaintiffs Nadia

Lynch and Demetrius Burke of liberty before the prosecution was resolved in their favor,

Defendants Kanode and Kirby, acting with ill will toward protestors and the protest, violated Ms.

Lynch’s and Mr. Burke’s rights under the Fourth and Fourteenth Amendments and the common

law of the State of Ohio.

VI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment against the Defendants, jointly and severally,

       a.      declaring that they have violated their civil rights and/or Defendants Chief,

Sergeant, and Officers have been grossly negligent toward them and/or one or more Defendants

Officers maliciously prosecuted them;




                                               79
 Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 80 of 81 PAGEID #: 80




        b.      ordering such equitable relief as will make them whole for Defendants’ unlawful

 conduct and ensure prospectively that they are protected from future similar conduct; costs; and

 reasonable attorneys’ fees;

        c.      awarding compensatory and, against Defendants Chief, Sergeant, and Officers,

 punitive damages in excess of $25,000; and

        d.      granting such other relief as the Court may deem appropriate.

                                              Respectfully submitted,

                                                By: /s/ Edward R. Forman___
                                                Edward R. Forman (0076651)
                                                (eforman@marshallforman.com)
                                                John S. Marshall (0015160)
OF COUNSEL:                                     (jmarshall@marshallforman.com)
Louis A. Jacobs (002101)                        Madeline J. Rettig (0098816)
(LAJOhio@aol.com)                               (mrettig@marshallforman.com)
177 19th St., Apt. 9C                           Helen M. Robinson (0097070)
Oakland, CA 94612                               (hrobinson@marshallforman.com)
(614) 203-1255                                  Samuel M. Schlein (0092194)
Fax (614) 463-9780                              (sschlein@marshallforman.com)
                                                MARSHALL & FORMAN LLC
                                                250 Civic Center Dr., Suite 480
                                                Columbus, Ohio 43215-5296
                                                (614) 463-9790
                                                Fax (614) 463-9780


                                                Frederick M. Gittes (0031444)
                                                (fgittes@gitteslaw.com)
                                                Jeffrey P. Vardaro (0081819)
                                                (jvardaro@gitteslaw.com)
                                                The Gittes Law Group
                                                723 Oak St.
                                                Columbus, OH 43205
                                                Phone: (614) 222-4735
                                                Fax: (614) 221-9655

                                               Sean L. Walton (0088401)
                                               (swalton@waltonbrownlaw.com)


                                                80
Case: 2:20-cv-03431-ALM-KAJ Doc #: 1 Filed: 07/08/20 Page: 81 of 81 PAGEID #: 81




                                             Chanda L. Brown (0081076)
                                             (cbrown@waltonbrownlaw.com)
                                             Walton + Brown, LLP
                                             395 E. Broad Street, Suite 200
                                             Columbus, Ohio 43215
                                             T: (614) 636-3476
                                             F: (614) 636-3453

                                            James D. McNamara (0002461)
                                            (psilbach@yahoo.com)
                                            88 E. Broad Street, Suite 1350
                                            Columbus, OH 43215
                                            (614) 464-2770




                                      JURY DEMAND

     Plaintiffs demand a trial by jury on all issues and defenses triable to a jury.

                                            By: /s/ Edward R. Forman___
                                            Edward R. Forman (0076651)




                                               81
